Citation Nr: 9913110	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  98-08 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is entitled to educational assistance 
benefits in excess of 7 months and 21 days under Chapter 1606 
(formerly Chapter 106), Title 10, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The appellant served on active duty from June 1997 to August 
1997, and has service with the Selected Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


FINDINGS OF FACT

1.  In September 1997, the appellant's claim for educational 
assistance benefits under Chapter 1606 was received.

2  Based on information of record as of September 1997 and 
April 1998, it was determined that the appellant had used 40 
months and 9 days of her entitlement to educational 
assistance benefits under Chapter 35, and that she was 
entitled to 7 months and 21 days of educational assistance 
benefits under Chapter 1606.


CONCLUSION OF LAW

The appellant is limited to a total of 48 months of combined 
educational assistance benefits under Chapters 35 and 1606, 
Titles 10 and 38, United States Code.  38 U.S.C.A. § 3695(a) 
(West 1991); 38 C.F.R. §§ 21.4020, 21.7570 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence of record showed that the appellant had used 40 
months and 9 days of her entitlement to educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, and was entitled to 7 months and 21 days of educational 
assistance benefits under Chapter 1606, Title 10, United 
States Code.  The appellant applied for Chapter 1606 benefits 
in September 1997.  The Department of Defense has established 
an August 24, 1997, date of Chapter 1606 eligibility.  The 
facts in this case are not in dispute.

Generally, under Chapter 1606, each reservist is entitled to 
a maximum of 36 months of educational assistance (or its 
equivalent in part-time educational assistance), but is also 
subject to the provisions of § 21.4020 (a) and (b).  
38 C.F.R. § 21.7570.  Under laws and regulations which govern 
the VA, the aggregate period for which an individual may 
receive benefits under Chapter 35 and Chapter 1606 is limited 
to 48 months.  38 U.S.C.A. § 3695(a) (West 1991); 38 C.F.R. § 
21.4020 (1998).  The appellant contends that she should be 
eligible for more than the 48 months of educational 
assistance benefits that the law currently allows.  She 
asserts that she was given improper advice about her 
entitlement to educational assistance.  She also contends 
that the U.S. Army has breached her enlistment contract.

While the Board understands the appellant's contentions, it 
must nevertheless apply the law as passed by the Congress.  
That law specifies that the appellant is entitled to no more 
than 48 months of educational assistance benefits under the 
laws listed in 38 U.S.C.A. § 3695(a) and 38 C.F.R. § 21.4020.  
The Board is unable to construe the statute and the 
regulation to in any manner exclude those two programs 
(Chapter 35 and Chapter 1606), when considered together, from 
the general rule that no more than 48 months of educational 
benefits under any of the listed programs will be permitted.  
As the appellant had used 40 months and 9 days of Chapter 35 
educational assistance benefits, there is no legal basis for 
an award of more than 7 months and 21 days of Chapter 1606 
educational assistance benefits, and the claim must be 
denied.  38 U.S.C.A. § 3695(a); 38 C.F.R. § 21.4020.

In her March 1998 notice of disagreement, the appellant has 
indicated that the provisions of 38 U.S.C.A. § 3695(a) and 
38 C.F.R. § 21.3044 were not made clear to her upon her 
enlistment in the Selected Reserve.  Inasmuch as the 
appellant is claiming that she was given improper advice 
concerning her educational assistance entitlements upon 
enlistment, the Board notes that, even if she were ill 
advised, government benefits must be authorized by statute, 
and erroneous actions by a government employee do not serve 
to otherwise establish entitlement.  See generally McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994).

The appellant's main theory of relief from the 48 months rule 
of  38 U.S.C.A. § 3695(a) and 38 C.F.R. § 21.4020 is that the 
U.S. Army has breached the appellant's enlistment contract.  
The appellant has asserted in her RO testimony and brief on 
appeal that because an addendum to her enlistment contract 
states that she is entitled to educational assistance under 
the Selected Reserves Montgomery GI Bill (36 months for full-
time study, 48 months for 3/4-time student, and 72 months for 
1/2-time study), principles of contract law entitle her to 
the amount of benefits stated in the enlistment contract, 
regardless of the provisions of 38 U.S.C.A. §  3695(a) and 38 
C.F.R. § 21.4020.  However, the remedy for any breach of 
contract that may exist in this case cannot be that which the 
appellant seeks, because the appellant is not eligible to 
receive more than 7 months and 21 days of Chapter 1606 
educational assistance under statutory law in this case.  See 
Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (citing OPM v. 
Richmond, 496 U.S. 414, 424 (1990), for the proposition that 
the payments of money from the Federal Treasury are limited 
to those authorized by statute).

In sum, there is no legal basis for extending the 48 month 
limit on combined educational assistance benefits as provided 
by statute.  Since the law is dispositive, the appellant's 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).



ORDER

Entitlement to educational assistance benefits in excess of 7 
months and 21 days under Chapter 1606 (formerly Chapter 106), 
Title 10, United States Code, is denied.



		
	S. L. KENNEDY	
	Member, Board of Veterans' Appeals



 

